                Case 2:21-bk-10335-BB                  Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                                      Desc
                                                       Main Document    Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Coldwater Development LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  11301 W. Olympic Blvd. #537
                                  Los Angeles, CA 90064
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  APN 4387 021 018 and APN 4387 021 019 (Vacant
                                                                                                  lands) Beverly Hills, CA 90210
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:21-bk-10335-BB                      Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                                   Desc
                                                            Main Document    Page 2 of 14
Debtor    Coldwater Development LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Lydda Lud, LLC                                              Relationship             Affiliate




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:21-bk-10335-BB           Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                            Desc
                                                Main Document    Page 3 of 14
Debtor   Coldwater Development LLC                                                Case number (if known)
         Name


                                                Central District of
                                                California, Los
                                     District   Angeles Division        When                           Case number, if known   TBD




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
                Case 2:21-bk-10335-BB                    Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                                     Desc
                                                         Main Document    Page 4 of 14
Debtor   Coldwater Development LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                        Main Document    Page 5 of 14




                                                       01/15/2021
 Case 2:21-bk-10335-BB         Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                 Desc
                               Main Document    Page 6 of 14



     JOINT WRITTEN CONSENT OF THE SOLE MEMBER AND MANAGER OF
                   COLDWATER DEVELOPMENT LLC

                                     Dated: January 15, 2021

                             Commencement of a Bankruptcy Case

       The undersigned, constituting the sole member and manager (the “Member”) of Coldwater
Development LLC, a California limited liability company (the “Company”), does hereby take the
following actions on behalf of the Company by written consent:

        WHEREAS, the Member has reviewed the liabilities and liquidity of the Company and
fully considered the strategic alternatives available to the Company and the impact of the decisions
authorized herein on the Company’s business;

        WHEREAS, the Member is authorized to determine, based upon the Company’s
condition, subsequent events, and advice of counsel, whether it is desirable and in the best interests
of the Company, its creditors, the Member, and any other party in interest, to file a petition for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       WHEREAS, the Member may determine, based upon the Company’s condition,
subsequent events, and advice of counsel, whether filing a petition under chapter 11 of the
Bankruptcy Code best serves the best interests of the Company, its creditors, the Member, and
other parties in interest.

       NOW, THEREFORE, BE IT RESOLVED, that the Member hereby resolves to take the
following actions:

        FURTHER RESOLVED, that the Member finds that filing a petition on behalf of the
Company under chapter 11 of the Bankruptcy Code is fair and reasonable and in the best interests
of the Company, its creditors, the Member, and other parties in interest.

        FURTHER RESOLVED, that a petition under chapter 11 of the Bankruptcy Code is to
be filed by the Company with the United States Bankruptcy Court for the Central District of
California (the “Bankruptcy Court”), and such petition is hereby approved and adopted in all
respects, and the Member is hereby authorized and directed, on behalf of and in the name of the
Company, to execute and verify such a petition and to cause the petition to be filed with the
Bankruptcy Court.

       FURTHER RESOLVED, that in connection with commencing, sustaining, or
successfully terminating a proceeding under chapter 11 of the Bankruptcy Code, the Member is
hereby authorized to negotiate, execute, deliver, perform and file any and all additional documents,
schedules, statements, lists, papers, agreements, certificates and/or instruments (or any
amendments or modifications thereto) and to take any and all other actions that the Member deems
necessary, proper, or advisable, including, without limitation, retaining legal counsel.
                                    [Signature Page to Follow]


AFDOCS/23575586.1
Case 2:21-bk-10335-BB           Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                    Desc
                                Main Document    Page 7 of 14



        IN WITNESS WHEREOF, the undersigned has executed the foregoing written consent
of the sole member of the Company as of the date first written above.


       SOLE MEMBER AND MANAGER

       ______________________________
       Mohamed Hadid




     [Signature Page to Written Consent of the Sole Member and Manager of Coldwater Development LLC]

AFDOCS/23575586.1
Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                        Main Document    Page 8 of 14
                    Case 2:21-bk-10335-BB                            Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                                             Desc
                                                                     Main Document    Page 9 of 14

 Fill in this information to identify the case:
 Debtor name Coldwater Development LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bel Air Project LLC                                            Loan                                                                                                    $429,147.00
 9454 Wilshire Blvd.
 #320
 Beverly Hills, CA
 90212
 Construction                                                   Loan                                                                                                  $1,458,698.00
 Enterprise &
 Services
 11301 W. Olympic
 Blvd. #537
 Los Angeles, CA
 90064
 Land Phases Inc.                                               Services                                                                                                  $11,250.00
 5158 Cochran St.                                               Rendered
 Simi Valley, CA
 93063
 Larry A. Rothstein                                             Services                                                                                                    $4,851.00
 2945 Townsgate                                                 Rendered
 Rd., Suite 200
 Westlake Village, CA
 91361
 Law Offices of                                                 Services                                                                                                      $305.67
 Adulaziz, Grossbart                                            Rendered
 and Rudman
 6454 Coldwater
 Canyon Ave.
 North Hollywood,
 CA 91606
 LC Engineering                                                 Services                                                                                                $110,874.71
 Group, Inc.                                                    Rendered
 889 Pierce Court,
 Suite 101
 Thousand Oaks, CA
 91360




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-10335-BB                            Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38                                             Desc
                                                                     Main Document    Page 10 of 14


 Debtor    Coldwater Development LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Los Angeles County                                             Property Tax                                                                                            $162,409.35
 Tax Collector
 P.O. Box 54018
 Los Angeles, CA
 90054
 Los Angeles County                                             Property Tax                                                                                              $69,151.10
 Tax Collector
 P.O. Box 54018
 Los Angeles, CA
 90054
 Los Angeles County                                             Property Tax                                                                                              $40,710.00
 Tax Collector
 P.O. Box 54018
 Los Angeles, CA
 90054
 Los Angeles County                                             Property Tax                                                                                              $17,163.96
 Tax Collector
 P.O. Box 54018
 Los Angeles, CA
 90054
 Los Angeles                                                    Utility                                                                                                       $589.20
 Department of Water
 and Power
 P.O. Box 51111
 Los Angeles, CA
 90051
 Permits Unlimited                                              Services                                                                                                  $15,596.14
 4340 Caleta Rd.                                                Rendered
 Agoura Hills, CA
 91301
 Shahbaz Law Group                                              Services                                                                                                $104,270.15
 15760 Ventura Blvd.,                                           Rendered
 Ste. 850
 Encino, CA 91436
 State of California                                            Taxes                                                                                                      Unknown
 Department of
 Industrial Relations
 6150 Van Nuys Blvd
 # 105
 Van Nuys, CA 91401
 Tree Lane LLC                                                  Loan                                                                                                      $50,000.00
 11301 W. Olympic
 Blvd. #537
 Los Angeles, CA
 90064
 Treetop                                                        Loan                                                                                                    $138,525.00
 Development LLC
 11301 W. Olympic
 Blvd. #537
 Los Angeles, CA
 90064



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                        Main Document    Page 11 of 14
Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                        Main Document    Page 12 of 14
    Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                            Main Document    Page 13 of 14


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Coldwater Development LLC
                       11301 W. Olympic Blvd. #537
                       Los Angeles, CA 90064


                       Aram Ordubegian
                       Arent Fox LLP
                       555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065


                       Bel Air Project LLC
                       9454 Wilshire Blvd. #320
                       Beverly Hills, CA 90212


                       Construction Enterprise & Services
                       11301 W. Olympic Blvd. #537
                       Los Angeles, CA 90064


                       Give Back LLC
                       P.O. Box 11480
                       Beverly Hills, CA 90213


                       Land Phases Inc.
                       5158 Cochran St.
                       Simi Valley, CA 93063


                       Larry A. Rothstein
                       2945 Townsgate Rd., Suite 200
                       Westlake Village, CA 91361


                       Law Offices of Adulaziz, Grossbart
                       and Rudman
                       6454 Coldwater Canyon Ave.
                       North Hollywood, CA 91606
Case 2:21-bk-10335-BB   Doc 1 Filed 01/15/21 Entered 01/15/21 20:35:38   Desc
                        Main Document    Page 14 of 14



                   LC Engineering Group, Inc.
                   889 Pierce Court, Suite 101
                   Thousand Oaks, CA 91360


                   Los Angeles County Tax Collector
                   P.O. Box 54018
                   Los Angeles, CA 90054


                   Los Angeles Department of Water
                   and Power
                   P.O. Box 51111
                   Los Angeles, CA 90051


                   Permits Unlimited
                   4340 Caleta Rd.
                   Agoura Hills, CA 91301


                   Shahbaz Law Group
                   15760 Ventura Blvd., Ste. 850
                   Encino, CA 91436


                   State of California Department of
                   Industrial Relations
                   6150 Van Nuys Blvd # 105
                   Van Nuys, CA 91401


                   Tree Lane LLC
                   11301 W. Olympic Blvd. #537
                   Los Angeles, CA 90064


                   Treetop Development LLC
                   11301 W. Olympic Blvd. #537
                   Los Angeles, CA 90064
